                                                                                                      4/2/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Mohamed Musadique,

                          Plaintiff,
                                                                       19-cv-8381 (AJN)
                  –v–
                                                                            ORDER
  William P. Barr, et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

       On April 1, 2020, Defendants filed a motion to dismiss. Pursuant to Rule 3.F of this
Court’s Individual Practices in Civil Cases, on or before April 13, 2020, Plaintiff must notify the
Court and his adversary in writing whether (1) he intends to file an amended pleading and when
he will do so or (2) he will rely on the pleading being attacked. Plaintiff is on notice that
declining to amend his pleadings to timely respond to a fully briefed argument in the
Defendants’ April 1 motion to dismiss may well constitute a waiver of the Plaintiff’s right to use
the amendment process to cure any defects that have been made apparent by the Defendants’
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”).
       If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that they relies on the initially-filed motion to
dismiss.
       Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

       SO ORDERED.
               2 2020
Dated: April ____,
       New York, New York

                            __________________________________
                                    ALISON J. NATHAN
                                  United States District Judge
